  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )         2:19cr432-MHT
                                       )              (WO)
ROBERT BRANDON MALONE                  )

                            OPINION AND ORDER

    This case is before the court on defendant Robert

Brandon       Malone’s     motion     to   continue    the   trial    date.

For the reasons set forth below, the court finds that

Malone’s upcoming jury trial, now set for January 6,

2020,        should   be    continued       pursuant    to    18     U.S.C.

§ 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is     limited    by   the    requirements     of   the     Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

              “In any case in which a plea of not
              guilty is entered, the trial of a
              defendant charged in an information or
              indictment with the commission of an
              offense shall commence within seventy
              days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).      In    granting    such   a

continuance,     the   court   may   consider,    among   other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant or the attorney

for the Government the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence.”     § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Malone in a speedy trial.

Malone has pending charges from other jurisdictions,

and   counsel    are   negotiating   how   best   to   proceed;

defense counsel is undertaking investigations into the


                               2
allegations       in   this   matter;      and,    because     Malone    is

currently being held out-of-county, preparation for his

defense is difficult.              See Motion to Continue Trial

(doc. no. 22).          There is no indication of a lack of

diligence on defense counsel’s part.                  A continuance is

warranted to afford defense counsel reasonable time for

preparation.           Furthermore,       the    government     does    not

oppose a continuance.            See id.

                                    ***

      Accordingly, it is ORDERED as follows:

      (1)   Defendant     Robert     Brandon       Malone’s    motion    to

continue trial (doc. no. 22) is granted.

      (2)   The    jury   selection        and   trial   for    defendant

Malone, now set for January 6, 2020, are reset for

February 24, 2020, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank   M.       Johnson    Jr.     United    States     Courthouse

Complex, One Church Street, Montgomery, Alabama.




                                     3
    The United States Magistrate Judge shall conduct a

pretrial   conference    in   advance   of    the   February   24,

2020,   trial   term,   and   shall   reset   the   deadline   for

entering a change of plea and any other appropriate

deadlines.

    DONE, this the 27th day of November, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE
